


110 HR 5106 IH: National Marine Mammal Research

U.S. House of Representatives
2008-01-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5106
		IN THE HOUSE OF REPRESENTATIVES
		
			January 23, 2008
			Mr. Abercrombie
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To authorize the Marine Mammal Commission to establish a
		  national research program to fund basic and applied research on marine mammals,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 National Marine Mammal Research
			 Program Act of 2007.
		2.FindingsCongress finds that—
			(1)populations of
			 marine mammals that occur in waters of the United States are resources of
			 substantial ecological, scientific, socioeconomic, and esthetic value;
			(2)although progress
			 has been made toward understanding the impacts of human activities and natural
			 environmental changes on marine mammal populations, much work remains to be
			 done;
			(3)some marine mammal
			 populations are in various stages of recovery, while many others remain
			 critically endangered and their status has not improved or has declined;
			(4)there is a clear
			 need to better understand, evaluate, and mitigate the impacts on marine mammals
			 and other marine species of an array of anthropogenic activities;
			(5)data gaps and
			 scientific uncertainty present resource managers with significant challenges in
			 implementing the Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.)
			 the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.), and the National
			 Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.);
			(6)funding has been
			 insufficient to support all of the research required to fully understand and
			 properly conserve and manage marine mammal populations;
			(7)in particular, in
			 a recent report to Congress the Marine Mammal Commission recommended the
			 establishment of a research program, the initial goal of which is to improve
			 understanding of anthropogenic sound, its biologically significant effects on
			 marine mammals and marine ecosystems, and effective means for mitigating and
			 monitoring those effects;
			(8)understanding
			 marine mammals through research is essential for using the oceans wisely and
			 protecting marine living resources, and the United States should maintain its
			 world leadership in marine mammal science and oceanography as one key to its
			 competitive future; and
			(9)the Marine Mammal
			 Commission established under section 201 of the Marine Mammal Protection Act of
			 1972 (16 U.S.C. 1401) has research and management responsibilities under that
			 Act that make it the appropriate entity to administer a marine mammal research
			 program.
			3.National Marine
			 Mammal Research Program
			(a)Establishment of
			 programTitle II of the Marine Mammal Protection Act of 1972 (16
			 U.S.C. 1401 et seq.) is amended—
				(1)by
			 inserting after the title heading the following:
					
						AGeneral
				provisions
						;
					and(2)by adding at the
			 end the following:
					
						BMarine Mammal
				Research
							221.National Marine
				Mammal Research Program
								(a)EstablishmentThe
				Commission shall establish a program to be known as the National Marine
				Mammal Research Program.
								(b)PurposesThe
				purposes of the program are as follows:
									(1)To undertake
				research to improve the Nation’s understanding of marine mammals, the factors,
				natural and human related, that affect and threaten the health of their
				populations and habitats, and the means of mitigating those effects to ensure
				marine mammal conservation.
									(2)To coordinate and strengthen scientific
				research efforts in support of those goals by—
										(A)identifying and
				developing partnerships among Federal agencies, academia, industry, and other
				members of the oceanographic and marine mammal scientific communities in the
				areas of data collection, research, resource management public education, and
				communication; and
										(B)reporting annually
				to Congress on the program.
										(c)DutiesThe
				Commission shall—
									(1)prescribe such
				policies and procedures necessary to implement the Research Program;
									(2)implement and
				support the Research Coordinating Committee, established under section
				222;
									(3)supervise the
				performance of duties by the Program Office established under subsection
				(d);
									(4)prepare an annual
				report to Congress on research undertaken and benefits thereof; and
									(5)conduct periodic
				program reviews.
									(d)AuthoritiesThe
				Commission shall have the authority, within the limits of available
				appropriations, to do all things necessary to carry out the provisions of this
				section, including the authority to—
									(1)enter into
				contracts, make grants, or enter other arrangements as may be necessary for the
				purpose of implementing the Research Program and carrying out the
				responsibilities of the Research Coordinating Committee established under
				section 222—
										(A)with any agency or
				instrumentality of the United States, with any State, territory, or possession
				or any political subdivision thereof, or with any person, firm, association,
				corporation, or educational institution;
										(B)with or without
				reimbursement;
										(C)without
				performance or other bonds; and
										(D)without regard to
				section 3709 of the Revised Statutes (41 U.S.C. 5);
										(2)accept and use the
				services of voluntary and uncompensated personnel necessary for the conduct of
				the work of the Research Program and provide transportation and subsistence as
				authorized by section 5703 of title 5, United States Code, for persons serving
				without compensation; and
									(3)prescribe such
				rules and regulations as it determines necessary governing the operation and
				organization of the Research Program.
									(e)National Marine
				Mammal Research Program Office
									(1)EstablishmentThe
				Commission shall establish a National Marine Mammal Research Program Office for
				the Research Program. The Commission shall use competitive procedures in
				selecting an operator for the Program Office.
									(2)DutiesThe
				Commission shall assign the following duties to the Program Office:
										(A)Work with the
				Commission and the Research Coordinating Committee to draft the program
				announcement, identify proposal selection criteria, organize and conduct an
				independent peer review of the proposals, and recommend to the Commission and
				Research Coordinating Committee projects and funding allocations for
				implementation under the Research Program.
										(B)Manage the process
				for soliciting proposals for research, including managing peer review of such
				projects, subject to oversight and approval by the Commission and the Research
				Coordinating Committee.
										(C)Submit an annual
				report on the status of all projects and activities of the office, for review
				by the Research Coordinating Committee and final approval and release by the
				Commission.
										(D)Undertake any
				additional duties for the administration of the Research Program that the
				Commission or the Research Coordinating Committee considers appropriate.
										(f)Annual
				reportThe Commission shall transmit to Congress an annual report
				on progress made in implementing this subtitle. The report shall contain the
				following:
									(1)A description of
				activities of the Research Program carried out during the preceding fiscal
				year, with a list of the members of the Research Coordinating Committee and any
				subcommittees in existence during the fiscal year.
									(2)A general outline
				of the activities planned or conducted for the Research Program during the
				fiscal year for which the report is prepared.
									(3)A description of
				the involvement of the Research Program with Federal interagency coordinating
				entities.
									(4)The programs,
				projects, and activities of the Research Program and the estimated expenditures
				under such programs, projects, and activities during the subsequent fiscal
				year.
									222.National Marine
				Mammal Research Coordinating Committee
								(a)CommitteeThe
				President, after consultation with the Commission, shall create a National
				Marine Mammal Research Coordinating Committee.
								(b)Membership
									(1)In
				generalThe Research Coordinating Committee shall be composed of
				representatives of the following with experience relevant to the purposes of
				this subtitle:
										(A)The Secretary of
				the Navy.
										(B)The Administrator
				of the National Oceanic and Atmospheric Administration.
										(C)The Director of
				the National Science Foundation.
										(D)The Administrator
				of the National Aeronautics and Space Administration.
										(E)The Administrator
				of the Environmental Protection Agency.
										(F)The Commandant of
				the Coast Guard.
										(G)The Director of
				the United States Fish and Wildlife Service.
										(H)The Director of
				the United States Geological Survey.
										(I)The Director of
				the Minerals Management Service.
										(J)The President of the
				National Academy of Sciences.
										(K)The Director of
				the Office of Science and Technology Policy.
										(L)The Director of the
				Office of Management and Budget.
										(M)The Executive
				Director of the Commission.
										(N)One member appointed
				by the Research Coordinating Committee from among individuals who will
				represent the views of ocean industries with expertise in marine mammal
				biology, marine ecology, oceanography, or marine policy.
										(O)One member
				appointed by the Research Coordinating Committee from among individuals who
				will represent the views of State governments with expertise in marine mammal
				biology, marine ecology, oceanography, or marine policy.
										(P)One member
				appointed by the Research Coordinating Committee from among individuals who
				will represent the views of academia with expertise in marine mammal biology,
				marine ecology, oceanography, or marine policy.
										(Q)One member
				appointed by the Research Coordinating Committee from among individuals who
				will represent the views of the marine conservation community with expertise in
				marine mammal biology, marine ecology, oceanography, or marine policy.
										(R)One member
				appointed by the Research Coordinating Committee from among individuals who
				will represent such other views as the chairman of such committee considers
				appropriate.
										(2)FACAThe
				Federal Advisory Committee Act (5 App. U.S.C.) shall not apply to the Research
				Coordinating Committee.
									(3)Limitation on
				service on Committee of Scientific Advisors on Marine MammalsA
				member of the Research Coordinating Committee may not simultaneously serve as a
				member of the Committee of Scientific Advisors on Marine Mammals established
				under section 203.
									(c)Chairman and
				vice chairmanThe Executive Director of the Marine Mammal
				Commission shall be the chairman of the Research Coordinating Committee and the
				Administrator of the National Oceanic and Atmospheric Administration shall be
				the vice chairman of the Research Coordinating Committee. The chairman may
				create subcommittees chaired by the representative of any member agency of the
				Research Coordinating Committee to, among other tasks, receive advice, input,
				or comments from experts on the national marine mammal research plan developed
				under section 223.
								(d)Term of
				officeThe term of office of a member of the Research
				Coordinating Committee appointed under subparagraph (N), (O), (P), (Q), or (R)
				of subsection (b)(1) shall be 3 years, except that any member appointed to fill
				a vacancy occurring before the expiration of the term for which the member’s
				predecessor was appointed shall be appointed for the remainder of such
				term.
								(e)ResponsibilitiesThe
				Research Coordinating Committee shall have the following
				responsibilities:
									(1)Develop a national
				marine mammal research plan under section 223.
									(2)Facilitate
				cooperation among Federal agencies and departments with respect to marine
				mammal research.
									(3)Revise as
				necessary and approve the program announcement developed by the Program
				Office.
									(4)Estimate, to the
				extent practicable, Federal funding needed for marine mammal research
				activities to be conducted under the Plan.
									(5)Review and revise,
				at a minimum every 3 years or as necessary the marine mammal research
				plan.
									(f)Contract and
				grant authority
									(1)In
				generalThe Federal departments and agencies involved in the
				Research Coordinating Committee may participate in interagency financing and
				share, transfer, receive, obligate, and expend funds appropriated to any
				Federal participant on the Research Coordinating Committee for the purposes of
				carrying out any administrative or programmatic project or activity under this
				subtitle, including support for the Program Office and the Research Program.
				Funds may be transferred among such departments and agencies through an
				appropriate instrument that specifies the goods, services, or space being
				acquired from another Research Coordinating Committee member and the costs of
				the same.
									(2)Volunteers and
				gifts, devises, and bequestsFor the purposes of carrying out
				this subtitle the Commission may accept, solicit, and use the services of
				volunteers, and may accept, solicit, receive, hold, administer, and use gifts,
				devises, and bequests.
									(g)National
				Research Council evaluationThe chairman of the Research
				Coordinating Committee shall seek to enter into an agreement with the National
				Research Council under which the National Research Council shall periodically
				evaluate the scientific content of the Plan and the implementation of the
				research conducted under the Research Program and provide information and
				advice obtained from United States and international sources and
				recommendations for priorities for future marine mammal research.
								(h)Public
				participationThe Executive
				Director of the Commission shall publish the Plan, and any revision thereof, in
				the Federal Register for a public comment period of not less than 60
				days.
								223.National Marine
				Mammal Research PlanThe
				Research Coordinating Committee shall develop within one year after the date of
				enactment of this subtitle a comprehensive 5-year national marine mammal
				research plan to—
								(1)improve
				understanding of marine mammals, their health, and their role in the marine
				environment;
								(2)characterize the
				impact of human-related activities on marine mammals, at the individual,
				population, and ecosystem levels;
								(3)evaluate existing
				conservation, mitigation, and monitoring measures;
								(4)develop more
				effective management measures for marine mammals; and
								(5)identify critical
				research gaps and uncertainties, establish research priorities, and estimate
				the budgets needs for each of the priorities.
								224.DefinitionsIn this subtitle:
								(1)PlanThe term Plan means the
				national marine mammal research plan developed under section 223.
								(2)ProgramThe term Program means the
				National Marine Mammal Research Program established under section
				221(a).
								(3)Program
				OfficeThe term
				Program Office means the National Marine Mammal Research Program
				Office established under section 221(f).
								(4)Research
				Coordinating CommitteeThe
				term Research Coordinating Committee means the National Marine
				Mammal Research Coordinating Committee created under section 222(a).
								225.Authorization
				of appropriationsIn addition
				to amounts otherwise authorized to be appropriated, there is to be authorized
				to be appropriated to the Commission to implement this subtitle $25,000,000 for
				each of fiscal years 2008, 2009, 2010, 2011, and
				2012.
							.
				(b)Clerical
			 amendmentThe table of contents in the first section of such Act
			 is amended—
				(1)by inserting after
			 the item for the heading for title II the following:
					
						
							Subtitle A—General
				Provisions
						
						;
					and(2)by adding at the
			 end of the items for title II the following:
					
						
							Subtitle B—Marine Mammal
				Research
							221. National Marine Mammal Research
				Program.
							222. National Marine Mammal Research
				Coordinating Committee.
							223. National Marine Mammal Research
				Plan.
							224. Definitions.
							225. Authorization of
				appropriations.
						
						.
				
